 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   BOARD OF TRUSTEES OF THE
     GLAZING HEALTH AND WELFARE                          Case No.: 2:17-cv-01638-JAD-NJK
11   FUND, et al.,
                                                                       Order
12          Plaintiff(s),
13   v.
14   Z-GLASS INC., et al.,
15          Defendant(s).
16         On January 26, 2019, the Court ordered Defendant Gregory Olin to file either a notice of
17 appearance by newly retained counsel or a notice that he intends to proceed pro se. Docket No.
18 113. The deadline to comply with that order expired on February 15, 2019. Id. Mr. Olin violated
19 that order. The Court again ORDERS Mr. Olin to file either a notice of appearance by newly
20 retained counsel or a notice that he intends to proceed pro se by March 12, 2019. FAILURE TO
21 COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS,
22 UP TO AND INCLUDING CASE-DISPOSITIVE SANCTIONS.
23         The Clerk’s Office is INSTRUCTED to serve a copy of this order on Mr. Olin at both his
24 email address and physical address.
25         IT IS SO ORDERED.
26         Dated: February 26, 2019
27                                                            ______________________________
                                                              Nancy J. Koppe
28                                                            United States Magistrate Judge

                                                  1
